      Case:15-03752-ESL13 Doc#:100 Filed:03/05/19 Entered:03/05/19 15:30:57                               Desc:
                        Debtor to State Pos ovr DPCM Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:

REINALDO PLAZA DIAZ                                         Case No. 15−03752 ESL
MARIA DE LOS ANGELES SIERRA FLORES
aka MARIA A SIERRA FLORES, aka MARIA D
SIERRA FLORES, aka MARIA SIERRA FLORES,                     Chapter 13
aka MARIA DE LOS A SIERRA FLORES


xxx−xx−0189                                                 FILED & ENTERED ON 3/5/19
xxx−xx−0786


                        Debtor(s)



                                                       ORDER

The debtor(s) is (are) granted fourteen (14) days to reply to the Chapter 13 Trustee's unfavorable recommendation
filed on 3/4/19 (Docket No. 99). Upon failure to reply timely, the Court may enter an order denying the debtor's('s)
proposed post−confirmation modified plan (Docket No. 97).

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Tuesday, March 5, 2019 .
